

115 HR 6904 IH: To designate certain Federal land in the District of Columbia under the administrative jurisdiction of the National Park Service as the “Illinois’ Bicentennial Grove”, and for other purposes.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6904IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. LaHood (for himself, Mr. Krishnamoorthi, Mr. Shimkus, Mr. Bost, Mr. Rodney Davis of Illinois, Mrs. Bustos, Mr. Kinzinger, Mr. Hultgren, Mr. Schneider, Mr. Foster, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, Mr. Roskam, Mr. Quigley, Mr. Lipinski, Ms. Kelly of Illinois, Mr. Rush, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate certain Federal land in the District of Columbia under the administrative jurisdiction
			 of the National Park Service as the Illinois’ Bicentennial Grove, and for other purposes.
	
		1.Designation of Illinois’ Bicentennial Grove
 (a)DesignationThe Federal land in the District of Columbia described as United States Reservation 343, Anacostia Park, Section F and commonly known as the River Terrace Area of Anacostia Park is hereby designated as Illinois’ Bicentennial Grove. (b)Tree planting; plaqueSubject to subsection (c), the Secretary of the Interior shall provide and place a plaque near trees planted in the Illinois’ Bicentennial Grove recognizing the trees as a tribute to the bicentennial of the State of Illinois and four prominent abolitionists from Illinois, Edward Coles, Mary Brown Davis, and Elijah and Owen Lovejoy.
 (c)AdditionsThe Secretary shall allow for the planting of addition trees and the placement of a commemorative bench in the Illinois’ Bicentennial Grove—
 (1)at no cost to the Federal Government; and (2)on such other terms and conditions that the Secretary determines appropriate.
 (d)FundingSubsection (b) shall take effect as soon as practicable after non-Federal funds sufficient to cover the cost of the activities authorized by subsection (b) have been donated to the United States for such purpose.
 (e)CWAThe activities authorized by this section shall not be considered to be a commemorative work for the purposes of chapter 89 of title 40, United States Code. 